 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )                 Case No. MC19-0110RSL
                           Plaintiffs,      )
10              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
11   DELTA INTERIORS, LLP,                  )                 GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     ALASKA USA FEDERAL CREDIT UNION, )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Delta Interiors, LLP, has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19
     Alaska USA Federal Credit Union. The Court having reviewed the record in this matter, it is
20
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21
     plaintiffs’ counsel on August 20, 2019, at Dkt. # 1-4.
22
23
            Dated this 22nd day of August, 2019.
24
25                                             A
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
